Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS ( Agreement ) is made and entered into by and between THE DAVID R. WILSON REVOCABLE TRUST DATED JANUARY 26 1994 ( Seller ), and SAN JOAQUIN BANK ( Buyer ). This Agreement shall be effective as of December 21, 2006 ( Effective Date ), provided Buyer and Seller deliver executed counterparts of this Agreement to one another and to the Escrow Holder, and provided Escrow Holder accepts this Agreement in writing by delivering a copy of its executed signature page to both Buyer and Seller. NOW, THEREFORE, IN CONSIDERATION of the mutual agreements herein set forth, and other good and valuable consideration, receipt and sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows: ARTICLE I PURCHASE AND SALE Seller hereby agrees to sell and convey to Buyer, and Buyer hereby agrees to purchase from Seller, subject to the terms and conditions set forth herein, the following: 1.1 Land . That certain real property (the  Land ) consisting of a portion of the land included in Lots 3 and 4 of Line Adjustment No. 05-0920, per the Certificate of Compliance recorded as Instrument No. 0206015103 dated December 1, 2005, in the Official Records of the Kern County Recorders Office, and substantially as depicted as proposed Lot 1 in the attached Exhibit A. The Land is located at the northeast corner of Panama Lane and Stine Road, in the City of Bakersfield, County of Kern, State of California, and is approximately 57,000 square feet in size. The actual size of the Land shall be determined prior to the Close of Escrow by a survey (the  Survey ) prepared by a licensed engineer retained by Seller at its own expense. 1.2 Appurtenances . All rights, privileges and easements, if any, owned by Seller and appurtenant to and for the benefit of the Land (all of which are collectively referred to as the  Appurtenances ). 1.3 Improvements . All of Sellers right, title and interest in and to all of the existing buildings, structures and other improvements and fixtures, if any, located on the Land at the Closing (as defined in Section 7.2 ) (the  Improvements ). 1.4 Intangible Property .
